Case 1:20-cr-00024-JPJ-PMS Document 38 Filed 09/23/20 Page 1 of 2 Pageid#: 667




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF VIRGINIA
                                ABINGDON

UNITED STATES OF AMERICA                 )
                                         )
        v.                               )   Case No.: 1:20-CR-00024
                                         )
SHAUN THAXTER                            )

  MOTION FOR ORDER REQUIRING THE FILING OF A SENTENCING
          MEMORANDUM, IF ANY, BY A DATE CERTAIN

      The United States moves the Court to require Shaun Thaxter to file his

sentencing memorandum, if any, by October 1, 2020, to allow the United States

sufficient time to notify and provide for the appearance of any witnesses needed to

respond to any issues contested by Thaxter and to otherwise be prepared for the

sentencing hearing.

      Sentencing for Thaxter has been scheduled for October 22, 2020. The Court

has not required the filing of sentencing memoranda. However, the United States

filed a sentencing memorandum on or about September 3, 2020, and Thaxter has

indicated he intends to file one.

                                        Respectfully submitted,

                                        DANIEL P. BUBAR
                                        Acting United States Attorney

                                        s/Randy Ramseyer
                                        Assistant United States Attorney
                                        Virginia Bar No. 33837
                                        United States Attorney's Office

                                        1
Case 1:20-cr-00024-JPJ-PMS Document 38 Filed 09/23/20 Page 2 of 2 Pageid#: 668




                                          180 West Main Street, Suite B19
                                          Abingdon, Virginia 24210
                                          276-628-4161
                                          276-628-7399
                                          USAVAW.ECFAbingdon@usdoj.gov




                           CERTIFICATE OF SERVICE

      I hereby certify that on September 23, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to counsel for defendants.


                                        s/ Randy Ramseyer
                                        Assistant United States Attorney




                                          2
